--------------------------------------------------------------------------------


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM AND THE ISSUER OF THESE SECURITIES HAS BEEN
PROVIDED WITH AN OPINION OF LEGAL COUNSEL TO THE HOLDER IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THESE SECURITIES TO THE EFFECT THAT SUCH OFFER,
SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION UNDER SUCH
LAWS. 

--------------------------------------------------------------------------------



Warrant No.: ___
Number of Shares:  _______
Date of Issuance:  July ___, 2011
(subject to adjustment)

 

--------------------------------------------------------------------------------

 
NYXIO TECHNOLOGIES CORPORATION
A NEVADA CORPORATION
 

--------------------------------------------------------------------------------


Common Stock Purchase Warrant


Nyxio Technologies Corporation, a Nevada corporation (the “Company”), for value
received, hereby certifies that _______________________ (the “Initial Holder”),
or its registered assigns (the Initial Holder or such registered assigns shall
be referred to as the “Registered Holder”), is entitled, subject to the terms
set forth below including certain financial milestones, to purchase from the
Company at any time on or after the Exercise Date and on or before the
Expiration Date, up to 37,500,000 shares (the “Warrant Shares”) of the Company’s
common stock, $0.001 par value per share (“Common Stock”), at a purchase price
of $0.01 per share (the “Purchase Price”).  The number of shares of Warrant
Shares and the Purchase Price may be adjusted from time to time pursuant to the
provisions of this Warrant.  As used herein, “Exercise Date” means any date
after the date hereof and prior to the Expiration Date on which the Registered
Holder elects by written notice to the Company to exercise this Warrant.
 
This Warrant is issued pursuant to that Share Exchange Agreement, dated as of
July 5, 2011, by and among the Company, Nyxio Technologies Corporation, an
Oregon corporation (“Nyxio”) and the shareholders of Nyxio as set forth therein.
 
1.           Exercise.
 
(a)           Financial Milestones.  This Warrant shall be exercisable with
respect to 9,375,000 Warrant Shares for each $1,000,000 of realized revenue by
the Company as reported on the Company’s audited consolidated financial
statements as prepared pursuant to the Securities Exchange Act of 1934, as
amended and the rules and regulations promulgated thereunder (the “Exchange
Act”), during the 24-month period from July 1, 2011.  By way of example only,
 
Cumulative Realized Revenue
   
Warrant Shares Exercisable
            $ 800,000       0   $ 1,000,000       9,375,000   $ 2,500,000      
18,750,000   $ 4,000,000       28,125,000   $ 5,000,000       37,500,000  


 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
(b)           Manner of Exercise.  This Warrant may be exercised by the
Registered Holder, in whole or in part, by surrendering this Warrant, with the
purchase/exercise form appended hereto as Exhibit A duly executed by such
Registered Holder or by such Registered Holder’s duly authorized attorney, at
the principal office of the Company, or at such other office or agency as the
Company may designate in writing, accompanied by payment in full of the Purchase
Price payable in respect of the number of shares of Warrant Shares purchased
upon such exercise.  The Purchase Price may be paid by cash, check, or wire
transfer.
 
(c)           Effective Time of Exercise.  Each exercise of this Warrant shall
be deemed to have been effected immediately prior to the close of business on
the day on which this Warrant shall have been surrendered to the Company as
provided in Section 1(a) above.  At such time, the person or persons in whose
name or names any certificates for Warrant Shares shall be issuable upon such
exercise as provided in Section 1(d) below shall be deemed to have become the
holder or holders of record of the Warrant Shares represented by such
certificates.
 
(d)           Delivery to Holder.  As soon as practicable after the exercise of
this Warrant, in whole or in part, and in any event within ten (10) days
thereafter, the Company at its expense will cause to be issued in the name of,
and delivered to, the Registered Holder, or as such Holder (upon payment by such
Holder of any applicable transfer taxes) may direct:
 
(i)           a certificate or certificates for the number of shares of Warrant
Shares to which such Registered Holder shall be entitled, and
 
(ii)          in case such exercise is in part only, a new warrant or warrants
(dated the date hereof) of like tenor, calling in the aggregate on the face or
faces thereof for the number of shares of Warrant Shares equal (without giving
effect to any adjustment therein) to the number of such shares called for on the
face of this Warrant minus the number of such shares purchased by the Registered
Holder upon such exercise as provided in Section 1(a) above.
 
2.           Adjustments.
 
(a)           Stock Splits and Dividends.  If outstanding shares of the
Company’s Common Stock shall be subdivided into a greater number of shares or a
dividend in Common Stock shall be paid in respect of Common Stock, then the
Purchase Price in effect immediately prior to such subdivision or at the record
date of such dividend shall simultaneously with the effectiveness of such
subdivision or immediately after the record date of such dividend be
proportionately reduced.  If outstanding shares of Common Stock shall be
combined into a smaller number of shares, then the Purchase Price in effect
immediately prior to such combination shall, simultaneously with the
effectiveness of such combination, be proportionately increased.  When any
adjustment is required to be made in the Purchase Price, the number of shares of
Warrant Shares purchasable upon the exercise of this Warrant shall be changed to
the number determined by dividing (i) an amount equal to the number of shares
issuable upon the exercise of this Warrant immediately prior to such adjustment,
multiplied by the Purchase Price in effect immediately prior to such adjustment,
by (ii) the Purchase Price in effect immediately after such adjustment.
 
(b)           Reclassification, Etc.  In case of any reclassification or change
of the outstanding securities of the Company or of any reorganization of the
Company (or any other corporation the stock or securities of which are at the
time receivable upon the exercise of this Warrant) or any similar corporate
reorganization on or after the date hereof, then and in each such case the
Registered Holder, upon the exercise hereof at any time after the consummation
of such reclassification, change, reorganization, merger or conveyance, shall be
entitled to receive, in lieu of the stock or other securities and property
receivable upon the exercise hereof prior to such consummation, the stock or
other securities or property to which such holder would have been entitled upon
such consummation if such holder had exercised this Warrant immediately prior
thereto, all subject to further adjustment as provided in this Section 2; and in
each such case, the terms of this Section 2 shall be applicable to the shares of
stock or other securities properly receivable upon the exercise of this Warrant
after such consummation.
 
(c)           Adjustment Certificate.  When any adjustment is required to be
made in the Warrant Shares or the Purchase Price pursuant to this Section 2, the
Company shall promptly mail to the Registered Holder a certificate setting forth
(i) a brief statement of the facts requiring such adjustment, (ii) the Purchase
Price after such adjustment and (iii) the kind and amount of stock or other
securities or property into which this Warrant shall be exercisable after such
adjustment.

 
2

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
3.           Transfers.
 
(a)           Unregistered Security.  This Warrant and the Warrant Shares have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), and may not be sold, pledged, distributed, offered for sale,
transferred or otherwise disposed of in the absence of (i) an effective
registration statement under the Act as to this Warrant or such Warrant Shares
and registration or qualification of this Warrant or such Warrant Shares under
any applicable U.S. federal or state securities law then in effect, or (ii) an
opinion of counsel, reasonably satisfactory to the Company, that such
registration or qualification is not required.  Each certificate or other
instrument for Warrant Shares issued upon the exercise of this Warrant shall
bear a legend substantially to the foregoing effect.
 
(b)           Transferability.  Subject to the provisions of Section 3(a)
hereof, this Warrant and all rights hereunder are transferable, in whole or in
part, upon surrender of the Warrant with a properly executed assignment (in the
form of Exhibit B hereto) at the principal office of the Company.
 
(c)           Warrant Register.  The Company will maintain a register containing
the names and addresses of the Registered Holders of this Warrant.  Until any
transfer of this Warrant is made in the warrant register, the Company may treat
the Registered Holder as the absolute owner hereof for all purposes; provided,
however, that if this Warrant is properly assigned in blank, the Company may
(but shall not be required to) treat the bearer hereof as the absolute owner
hereof for all purposes, notwithstanding any notice to the contrary.  Any
Registered Holder may change such Registered Holder’s address as shown on the
warrant register by written notice to the Company requesting such change.
 
4.           No Impairment.  The Company will not, by amendment of its charter
or through reorganization, consolidation, merger, dissolution, sale of assets or
any other voluntary action, avoid or seek to avoid the observance or performance
of any of the terms of this Warrant, but will (subject to Section 11 below) at
all times in good faith assist in the carrying out of all such terms and in the
taking of all such action as may be necessary or appropriate in order to protect
the rights of the Registered Holder against impairment.
 
5.           Termination.  This Warrant (and the right to purchase securities
upon exercise hereof) shall terminate two years from the date of issuance of
this Warrant (the “Expiration Date”).
 
6.           Notices of Certain Transactions.  In the event:
 
(a)           the Company shall take a record of the holders of its Common Stock
(or other stock or securities at the time deliverable upon the exercise of this
Warrant) for the purpose of entitling or enabling them to receive any dividend
or other distribution, or to receive any right to subscribe for or purchase any
shares of stock of any class or any other securities, or to receive any other
right, to subscribe for or purchase any shares of stock of any class or any
other securities, or to receive any other right, or
 
(b)           of any capital reorganization of the Company, any reclassification
of the capital stock of the Company, or any consolidation or merger of the
Company with or into another corporation, or
 
(c)           of the voluntary or involuntary dissolution, liquidation or
winding-up of the Company,
 
then, and in each such case, the Company will mail or cause to be mailed to the
Registered Holder a notice specifying, as the case may be, (i) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(ii) the effective date on which such reclassification, reorganization,
consolidation, merger, dissolution, liquidation or winding-up is to take place,
and the time, if any is to be fixed, as of which the holders of record of
Warrant Shares shall be entitled to exchange their shares of Warrant Shares (or
such other stock or securities) for securities or other property deliverable
upon such reclassification, reorganization, consolidation, merger, dissolution,
liquidation or winding-up.  Such notice shall be mailed at least ten (10) days
prior to the record date or effective date for the event specified in such
notice.

 
3

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
7.           Reservation of Stock.  The Company will at all times reserve and
keep available out of its authorized but unissued stock, solely for the issuance
and delivery upon the exercise of this Warrant and other similar Warrants, such
number of its duly authorized shares of Common Stock as from time to time shall
be issuable upon the exercise of this Warrant and other similar Warrants. All of
the shares of Common Stock issuable upon exercise of this Warrant and other
similar Warrants, when issued and delivered in accordance with the terms hereof
and thereof, will be duly authorized, validly issued, fully paid and
non-assessable, subject to no lien or other encumbrance other than restrictions
on transfer arising under applicable securities laws and restrictions imposed by
Section 3 hereof.
 
8.           Exchange of Warrants.  Upon the surrender by the Registered Holder
of any Warrant or Warrants, properly endorsed, to the Company at the principal
office of the Company, the Company will, subject to the provisions of Section 3
hereof, issue and deliver to or upon the order of such Holder, at the Company’s
expense, a new Warrant or Warrants of like tenor, in the name of such Registered
Holder or as such Registered Holder (upon payment by such Registered Holder of
any applicable transfer taxes) may direct, calling in the aggregate on the face
or faces thereof for the number of shares of Common Stock called for on the face
or faces of the Warrant or Warrants so surrendered.
 
9.           Replacement of Warrants.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and (in the case of loss, theft or destruction) upon delivery of an
indemnity agreement (with surety if reasonably required) in an amount reasonably
satisfactory to the Company, or (in the case of mutilation) upon surrender and
cancellation of this Warrant, the Company will issue, in lieu thereof, a new
Warrant of like tenor.
 
10.         Notices.  Any notice required or permitted by this Warrant shall be
in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier, overnight delivery service or confirmed facsimile, or
forty-eight (48) hours after being deposited in the regular mail as certified or
registered mail (airmail if sent internationally) with postage prepaid,
addressed (a) if to the Registered Holder, to the address of the Registered
Holder most recently furnished in writing to the Company and (b) if to the
Company, to the address set forth below or subsequently modified by written
notice to the Registered Holder.
 
11.         No Rights as Stockholder.  Until the exercise of this Warrant, the
Registered Holder shall not have or exercise any rights by virtue hereof as a
stockholder of the Company.
 
12.         Representations of Registered Holder.  By acceptance of this
Warrant, the Registered Holder hereby represents and acknowledges to the Company
that:
 
(a)           this Warrant and the Warrant Shares are “restricted securities” as
such term is used in the rules and regulations under the Securities Act and that
such securities have not been and will not be registered under the Securities
Act or any state securities law, and that such securities must be held
indefinitely unless registration is effected or transfer can be made pursuant to
appropriate exemptions;
 
(b)           the Registered Holder has read, and fully understands, the terms
of this Warrant set forth on its face and the attachments hereto, including the
restrictions on transfer contained herein;
 
(c)           the Registered Holder is purchasing for investment for its own
account and not with a view to or for sale in connection with any distribution
of this Warrant and the Warrant Shares and it has no intention of selling such
securities in a public distribution in violation of the federal securities laws
or any applicable state securities laws; provided that nothing contained herein
will prevent the Registered Holder from transferring such securities in
compliance with the terms of this Warrant and the applicable federal and state
securities laws; and
 
(d)           the Company may affix one or more legends, including a legend in
substantially the following form (in addition to any other legend(s), if any,
required by applicable state corporate and/or securities laws) to certificates
representing Warrant Shares:

 
4

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”), OR UNDER THE SECURITIES LAWS OF ANY
STATE.  THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS
PERMITTED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM AND THE ISSUER OF THESE SECURITIES HAS BEEN
PROVIDED WITH AN OPINION OF LEGAL COUNSEL TO THE HOLDER IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THESE SECURITIES TO THE EFFECT THAT SUCH OFFER,
SALE, TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION UNDER SUCH
LAWS.”


13.         No Fractional Shares.  No fractional shares will be issued in
connection with any exercise hereunder.  In lieu of any fractional shares which
would otherwise be issuable, the Company shall pay cash equal to the product of
such fraction multiplied by the fair market value of one such share on the date
of exercise, as determined in good faith by the Company’s Board of Directors.
 
14.         Amendment or Waiver.  Any term of this Warrant may be amended or
waived upon written consent of the Company and the Registered Holder.
 
15.         Headings.  The headings in this Warrant are for purposes of
reference only and shall not limit or otherwise affect the meaning of any
provision of this Warrant.
 
16.         Governing Law. This Warrant shall be governed, construed and
interpreted in accordance with the laws of the State of Nevada, without giving
effect to principles of conflicts of law.
 
[Remainder of Page Intentionally Left Blank]

 
5

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed and
delivered by its authorized officer as of the date first above written.
 
NYXIO TECHNOLOGIES CORPORATION, a
Nevada corporation
   
Signed: 
   



By: 
John J. Lennon
 



Title: 
Chief Financial Officer
 



Address:
2156 NE Broadway
 
Portland, OR 97232
   
Phone No.:
(503) 719-4132

 
[SIGNATURE PAGE TO NYXIO TECHNOLOGIES CORPORATION WARRANT]

 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
EXHIBIT A
 
PURCHASE/EXERCISE FORM
 
To:
NYXIO TECHNOLOGIES CORPORATION
Dated:
 



The undersigned, pursuant to the provisions set forth in the attached Warrant
No. ___ hereby irrevocably elects to purchase _____ shares of the Common Stock
covered by such Warrant and herewith makes payment of $ _________, representing
the full purchase price for such shares at the price per share provided for in
such Warrant.
 
The undersigned acknowledges that it has reviewed the representations and
warranties contained in Section 12 of the Warrant and by its signature below
hereby makes such representations and warranties to the Company as of the date
hereof.
 
The undersigned further acknowledges that it has reviewed that certain Share
Exchange Agreement, dated as of July 5, 2011, among the Company, Nyxio and
certain shareholders of Nyxio, and agrees to be bound by such provisions.
 
Signature: 
 



Name (print): 
 



Title (if applic.) 
 



Company (if applic.): 
 


 
 

--------------------------------------------------------------------------------

 
 

--------------------------------------------------------------------------------

 
EXHIBIT B
 
ASSIGNMENT FORM
 
FOR VALUE RECEIVED, _________________________________________ hereby sells,
assigns and transfers all of the rights of the undersigned under the attached
Warrant with respect to the number of shares of Common Stock covered thereby set
forth below, to:
 
Name of Assignee
 
Address/Fax Number
 
No. of Shares
                                                             
  
 
  
 

 
Dated:
   
Signature:
                     

 
Witness:
 


 
 

--------------------------------------------------------------------------------

 